Citation Nr: 1625208	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  07-17 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral foot disorder, including pes planus, plantar fasciitis and heel spurs.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served with the U.S. Army from June 1981 to February 1989.  He had subsequent Reserve and National Guard service, which included periods of active service from February 1, 1991 to May 31, 1991; July 12, 2003 to July 26, 2003; and August 9, 2003 to August 23, 2003.  

This appeal arose from appeals to the Board of Veterans' Appeals (Board), from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an August 2006 rating decision, in pertinent part, the RO denied service connection for bilateral plantar fasciitis (also claimed as bilateral pes planus), hypertension, and low back strain. 

In February 2011, May 2013, and October 2013, these matters, and a claim for knee disorders, were previously before the Board and remanded for additional development.

In a December 2015 rating decision, the RO granted service connection for right and left knee chondromalacia patella.  As these grants represented full grants of those claims on appeal, those matters are not before the Board.  In an April 2014 rating decision, the RO, in pertinent part, denied service connection for tinnitus and a right ankle disorder.  

The issues of entitlement to service connection for plantar fasciitis, heel spurs, hypertension, low back disorder, tinnitus, and right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

Pes planus existed prior to service and clearly and unmistakably was not aggravated beyond it natural progression by an in-service injury, event or illness.


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
VA's duty to notify was satisfied by a December 2005 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered  the Veteran's service treatment records as well as post-service VA and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.  The Board notes that the development requested by the prior remands has been accomplished, to include 

obtaining an adequate VA examination (discussed below) and complete copies of VA medical records.

In addition, the Veteran underwent VA medical examinations, including in October 2014, with a November 2015 addendum.  In the November 2015 addendum, the VA medical opinion provider provided specific findings referable to the Veteran's pes planus sufficient to for the Board to adjudicate such claim.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include her available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection for Pes Planus

The Veteran contends that his pes planus was caused or aggravated by his service.  To the extent that the Veteran is claiming service connection for any other right and/or left foot disorders, the Board notes that such issues (to include service connection for plantar fasciitis and heel spurs) are addressed in the REMAND portion of this decision.

A.  Applicable Law

Under relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1110, 1131.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State. 38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case pes planus is not one of the chronic disabilities for which the provisions at 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 are applicable.  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which such Veteran served, service treatment records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). However, although all evidence associated with the claims file has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Factual Background and Analysis

The Veteran has a current diagnosis of bilateral pes planus.  (October 2014 VA examination).  

Also, the Board finds that bilateral pes planus pre-existed the Veteran's enlistment in service.  The April 1981 enlistment examination documented a specific finding of asymptomatic pes planus.  As such, the Veteran is not presumed to have been sound on entry to service.  See 38 C.F.R. § 3.304.  

The question before the Board is whether the pre-existing bilateral pes planus was aggravated, while performing active service.  The service treatment records are generally negative as to complaints of, or treatment for, pes planus.

During the Veteran's active duty service with the Army (June 1981 to February 1989), service treatment records are negative for complaints of, or treatment for, pes planus.  In October 1988, the Veteran received X-rays of the left foot, neither of which noted pes planus. The May 1988 separation examiner found no foot abnormalities.  In his May 1988 report of medical history, the Veteran denied having foot trouble.

During the majority of his later Reserve/National Guard service, the Veteran repeatedly denied having foot trouble.  (April 1991, April 1997, and April 2002 reports of medical history).  

In April 2005, Dr. B.C. Raney noted that the Veteran had flat feet, but only diagnosed him with plantar fasciitis.  A July 2005 physical profile noted that the Veteran was limited due to numerous medical conditions, including pes planus.

Following his separation from the Reserves, then later National Guard service (ending in 2005), the Veteran underwent a July 2006 VA examination for other disorders.  However, the examiner noted that the Veteran had normal toe, heel and heel-to-toe walking, but with complaints of foot pain.  The examiner also noted normal dorsiflexion and plantar flexion, with mild pes planus and mild hallux valgus.  

A March 2011 VA examination included the feet.  The examiner did not note a diagnosis of pes planus.  The prior Board remands have found that such examination is inadequate.

An October 2014 VA examiner diagnosed the Veteran with multiple disorders, including bilateral flat foot/pes planus.  The examiner found pain on manipulation bilaterally.  The examiner opined that the condition was noted in April 2005, while the Veteran was in service, and as it started prior to the Veteran's separation from service, it was more likely than not that his current pes planus was a continuation of the pes planus incurred during service.

As previously noted, however, the record is clear that the Veteran's pes planus pre-existed his initial service, in 1981.  Furthermore, the record does not indicate that the Veteran had performed any sort of active service in 2005.  As such, the AOJ obtained an addendum medical opinion for the October 2014 VA examiner to consider such information.

In November 2015, the October 2014 VA examiner provided an addendum medical opinion.  The VA examiner noted the correct, pertinent information indicated above.  The VA examiner found that the Veteran's pes planus was less likely as not aggravated by the claimed in-service injury, event, or illness.  The VA examiner explained that pes planus was diagnosed on entry into service, and that the October 2014 X-rays showed only minimal pes planus.  As such, the examiner found that it could not have worsened since his enlistment.  

The only other evidence of record supportive of the Veteran's claim is his personal opinion that his pes planus related to service.  While competent to opine on matters within the realm of common medical knowledge, the Veteran has not demonstrated the requisite expertise to translate the severity of his symptoms related solely to his pes planus, especially considering the multiple diagnoses he has associated with his feet.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (noting that a layperson is competent to report on that of which he or she has personal knowledge); but see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007) (noting that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

The October 2014 VA examiner's October 2015 addendum medical opinion is the only opinion considered probative, as it is uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for pes planus is denied.  

ORDER

Service connection for pes planus is denied.


REMAND

Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Failing such compliance, an additional remand of this matter will be forthcoming. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has previously remanded to obtain an adequate medical opinion as to the Veteran's remaining service connection claims, for hypertension, low back disorder, and foot disorders (other than pes planus).  However, the October 2014 VA examination, with the November 2015 addendum medical opinion, does not adequately address these claims.  Specifically, the VA examiner simply noted when the Veteran was diagnosed for the claimed disorders, generally after or in-between periods of active service, but did not actually opine or discuss whether such claimed disorders were etiologically related to active service.  As such, an addendum medical opinion is necessary.  

While on remand, any unassociated VA treatment records should also be obtained for consideration in the appeal.

As to the claims for service connection for tinnitus and right ankle disorder, the AOJ denied such claims in an April 2014 rating decision.  The Veteran filed a notice of disagreement as to those two issues in May 2014.  The AOJ has not issued a SOC that addresses those issues. Therefore, the Board must remand these issues for issuance of a proper SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain any unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should provide the Veteran with a SOC regarding the issues of entitlement to service connection for tinnitus and a right ankle disorder.  

Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate.

3.  After the above development has been accomplished, return the claims file to the October 2014 VA examiner (who also provided the November 2015 addendum opinion).  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the October 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

Foot Disorder (other than pes planus), including plantar fasciitis and heel spurs, and Low Back Disorder Claims: 

(a)  Does the Veteran currently have a (i) RIGHT and/or LEFT foot disorder (other than pes planus) and/or a (ii) low back disorder?  If so, please note the diagnosed disorder(s).

(b)  Is it at least as likely as not that any (i) RIGHT and/or LEFT foot disorder (other than pes planus) and/or a (ii) low back disorder is related to a period of the Veteran's active 	service (to include from June 1981 to February 1989, February 1, 1991 to May 31, 1991; July 12, 2003 to July 26, 2003; and August 9, 2003 to August 23, 2003)?

The examiner should specifically consider the Veteran's reports of wearing boots on a continual basis as the cause of his claimed foot disorders or that his foot pain began while stationed in Iraq.  (May 2013 statement, October 2014 VA examination).  The Veteran has also claimed that his back began hurting due to a combination of physical training with heavy gear and lifting medical gear in field.  (October 2014 VA examination).

(c)  Is it at least as likely as not that the any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from 90 days or more of active service (i.e., February 1989 or May 1991)?  Again, consider statements made by the Veteran in this regard.  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

Hypertension Claim: 

(a) Does the Veteran currently have hypertension?  

(b) Is it at least as likely as not that the Veteran's hypertension developed during the Veteran's period of active service (to include from June 1981 to February 1989, February 1, 1991 to May 31, 1991; July 12, 2003 to July 26, 2003; and August 9, 2003 to August 23, 2003)?

Also, was any such disorder caused by any incident or event that occurred during a period of active service (to include from June 1981 to February 1989, February 1, 1991 to May 31, 1991; July 12, 2003 to July 26, 2003; and August 9, 2003 to August 23, 2003) and/or was it aggravated (permanently worsened beyond that due to the natural disease process) by any period of active service?  The examiner should provide an opinion as to BOTH causation AND aggravation.

If the examiner finds that any hypertension was aggravated by an active service period, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

In making this assessment, the examiner is asked to specifically comment on the Veteran's contentions that his blood pressure was found to be elevated during first period of active service (June 1981 to February 1989).

(c)  Is it at least as likely as not that the any currently diagnosed hypertension developed, to a compensable degree, within one year following his discharge from 90 days or more of active service (i.e., February 1989 or May 1991)?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above.  The examiner should reconcile his/her opinions with any other medical opinions of record (to include the July 2006 and March 2011 VA examinations).

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


